Citation Nr: 1044307	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-14 805	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968, with service in the Republic of Vietnam from May 4, 1967, 
to April 28, 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.

In connection with his appeal the Veteran testified at a 
videoconference hearing in November 2007 before the undersigned 
Veterans Law Judge, and accepted such hearing in lieu of an in-
person hearing before the Board.  See 38 C.F.R. § 20.700(e) 
(2010).  A transcript of the hearing is associated with the 
claims files.

When this case previously was before the Board in February 2008, 
it was remanded for additional development.  The case since has 
been returned to the Board for further appellate action.


FINDING OF FACT

In a September 2010 rating decision, the RO granted service 
connection for PTSD.
 

CONCLUSION OF LAW

The appeal on the merits of the Veteran's claim of entitlement to 
service connection for PTSD has become moot by virtue of the 
September 2010 rating decision grant, and there remains no matter 
in controversy over which the Board has jurisdiction.  38 
U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran completed an appeal from a November 2004 rating 
decision which denied his claim of entitlement to service 
connection for PTSD.  In an action dated in February 2008, the 
Board remanded the issue of entitlement to service connection for 
PTSD for further development.  Subsequently, in a September 2010 
rating decision, service connection was granted for the Veteran's 
PTSD.  The appeal for entitlement to service connection for PTSD 
has become moot by virtue of the September 2010 rating decision, 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7105(d)(5) (West 2002).


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


